Case 1:19-cV-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 1 of 26

UN|TED STATES D|STR|CT COURT
SOUTHERN D|STR|CT OF FLOR|DA

Case No.:
DAYAM| HERNANDEZ , individualiy, and
DAYA|V|| HERNANDEZ and JESS|CA
FERNANDEZ, as Co-Personal Representatives
of the Estate of |\/l.A.F., »
P|aintiffs,
vs.
UN|TED STATES OF Ai\/|ERICA,
Defendant.

/

CON|PLAINT FOR DAMAGES UNDER
THE FEDERAL TORT CLA|MS ACT

The P|aintiffs, DAYA|V|| HERNANDEZ , individua||y, and DAYA|V|| HERNANDEZ and
JESS|CA FERNANDEZ, as Co-Persona| Representatives of the Estate of |V|.A.F.,
(“PLA|NT|FFS”), by and through their undersigned attorneys, hereby sue Defendant,
UN|TED STATES OF AN|ERICA (hereinafter “USA") and allege as foilows:

JUR|SD|CT|ON VENUE AND COND|T|ONS PRECEDENT

 

1. PIaintiff, DAYA|V|| HERNANDEZ, is a resident the State of Florida, and
resides in Miami-Dade County and is otherwise sui juris for this action in the Southern
District of Florida.

2. P|aintiff, JESS|CA FERNANDEZ, is a resident the State of Florida, and
resides in Miami-Dade County and is otherwise sui juris for this action in the Southern

District of Florida.

Case 1:19-Cv-20139-UU Document 1 Entered on FLSD Docl<et 01/10/2019 Page 2 of 26

3. Decedent, |Vl.A.F., was a resident the State of `Florida, and resides in Miami-
Dade County and is otherwise sui juris for this action in the Southern District of Florida.

4. The Estate of M.A.F. has been opened in l\/liami-Dade County Probate Court
and DAYAlVl| HERNANDEZ and JESSICA FERNANDEZ have been named Co-Personal
Representatives of the Estate of M.A.F.

5. The claims herein are brought against the USA pursuant to the Federally
Supported Health Centers Assistance Act of 1992, Pub|ic Law No. 102-501, 42 U.S.C. §
233(9)(k), and the amended the Federally Supported Health Centers Assistance Act of
1995, Pub|ic Law No. 104-73, 42 U.S.C. §201 provides that the Federal Tort Claims Act
Act 28 U.S.C. §1346(b), § 2401(b) and § 2671-80, is the exclusive remedy, for injuries
including death, caused by employees of a deemed community Health Center.

6. Plaintiffs’ claim is brought under the theory of medical malpractice, Florida
Statutes, Chapter 766.

7. a. At the time of the alleged medical malpractice, CARLOS ALBERTO
RODR|GUEZ, lVl.D. (hereinafter “RODR|GUEZ, M.D.” was an employee of CITRUS
HEALTH NETWORK, lNC., was acting in the course and scope of his employment, and
was a deemed an employee of the United States pursuant to 42 U.S.C. § 233.

b. At the time of the alleged medical malpractice, pursuant to 42 U.S.C. §
2339 (g) C|TRUS HEALTH NETWORK, lNC. was a Federally Supported Health Center
and was a deemed federal employee and eligible for Federal Tort Claims Act coverage

8. Venue is proper in that all of the acts and omissions forming the basis of
these claims occurred at Palmetto General Hospital in lVliami-Dade County in the Southern

District of Florida, and arose on or about January 24, 2017.

Case 1:19-cv-20139-UU Document 1 Entered on FLSD Docl<et 01/10/2019 Page 3 of 26

9. The Plaintiffs have fully complied with the provisions of 28 U.S.C. § 2675 of
the Federa| Tort Claims Act.

10. This suit has been timely filed, in that Plaintiffs timely served notice of their
claim on September 1 9, 201 7 to the U.S. Department of Health and Human Services Office
of the General Counsel, 330 C. Street, S.W., Switzer B|dg., Suite 2600, Washington, DC,
20201. The USDHHS assumed responsibility for processing the claim on September 28,
2017, and ultimately denied the claim on February 6, 2018. Additional|y, Plaintiffs have
completed an extensive pre-suit screening process of the claim in compliance with Florida
Statutes §766.106.

11. |n abundance of caution, after the death of l\/l.A.F. on April 3, 2018, P|aintiffs
timely served a second notice of claims alleging wrongful death damages on June 22l 2018
to the U.S. Department of Health and Human Services Office of the General Counsel, 330
C. Street, S.W., Switzer B|dg., Suite 2600, Washington, DC, 20201. The USDHHS denied
the claim on July 12, 2018.

12. The requirements for filing an F.T.C.A. claim were met by the Plaintiffs.

EVENTS FORM|NG THE BAS|S OF THE CLA|M

13. On the morning of January 23, 2017 at approximately 8:04 a.m., Plaintiff,
DAYAlV|l HERNANDEZ, was admitted to Palmetto General Hospital forthe birth of her son,
M.A.F., who was in the 41"“ week of his gestation period.

14. DAYAlV|l HERNANDEZ'S pregnancy had been followed by CARLOS
ALBERTO RODR|GUEZ, lV|.D. and C|TRUS HEALTH NETWORK, lNC. and DR.
RODR|GUEZ, l\/l.D. was to be the delivering ob/gyn.

15. At the time of admission, DAYAlV|l HERNANDEZ was 39 years old, had four

Case 1:19-cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019, Page 4 of 26

(4) prior pregnancies and she had no listed ante partum risk factors according to the
admission records and prenatal records. 7

16. During the 19 hours prior to l\/|.A.F.’s delivery, CARLOS ALBERTO
RODR|GUEZ, M.D. was DAYAlV|l HERNANDEZ’s attending physician and he followed l\/lS.
HERNANDEZ with the hospital nursing staff. During that 19 hour period time CARLOS
ALBERTO RODR|GUEZ, M.D. ordered cervical ripeners and the delivery drug known as
Pitocin which was then administered by hospital’s nurses and other hospital employees.

17. ln the late evening of January 23, 2017, CARLOS ALBERTO RODR|GUEZ,
M.D. left the hospital for approximately 3.5 hours after MS. HERNANDEZ had suffered an
anxiety attack. During the period of his departure, lVlS. HERNANDEZ’S unborn baby
began exhibiting a non-reassuring fetal heart rate (FHR). The unborn infant was suffering
decelerations which indicated fetal distress and possible hypoxia.

18. CARLOS ALBERTO RODR|GUEZ, M.D. was advised of the FHR at
approximately 2120 a.m. on January 24, 2017, however he did not return to the hospital
until approximately 50 minutes later at 3:00 a.m.

19. Additional|y, CARLOS ALBERTO RODR|GUEZ, M.D. made no effort to
obtain another physician to perform an emergency delivery in his absence

20. CARLOS ALBERTO RODR|GUEZ, l\/l.D. ultimately arrived back at the
hospital and delivered a badly brain damaged baby by Cesarean section at approximately
3:17 a.m. on January 24, 2017, nearly an hour after he was initially advised that the baby
was in a life threatening state.

21. Due to decreased blood flow and oxygen to the baby’s brain during the
above mentioned delay in delivery, the baby sustained severe hypoxic ischemic

encephalopathy which caused irreversible brain damage.

_4-

Case 1:19-cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 5 of 26

22. At 14 months of age, the infant was fed through a peg-tube, could not stand
or crawll had a tracheotomy that required suctioning, he was cortically blind and deaf and
he suffered from seizures. The extent of M.A.F.’s brain damage was massive and he
required 24 hour nursing care from the date of his birth until his death on April 3, 2018 that
was caused by a hypoxic cerebral insult related to his birth injuries claimed in this case.

23. Afterthe delivery, it was determined by Defendant's staff and/or agents that
at or nearthe time of delivery, DAYAl\/l| HERNANDEZ’s uterus ruptured and she ultimately
unden/vent an emergency hysterectomy at approximately 4:15 Al\/| on the same day which
will prevent her from having any children in the future.

YLJM
lVlEDlCAL NEGL|GENCE F.T.C.A. SURV|VAL CLAIM AGA|NST
THE UN|TED STATES OF AMER|CA
FOR THE ACTlONS OF CARLOS ALBERTO RODR|GUEZl M.D.

The P|aintiffs reallege and reaver paragraphs 1-23 as if specifically set forth herein.

24. At all times material, Piaintiffs, DAYAlV|l FERNANDEZ and l\/l.A.F. were
patients of Defendant USA, through, CARLOS ALBERTO RODR|GUEZ, M.D., and at that
time he was provided medical healthcare and treatment by CARLOS ABLERTO
RODR|GUEZ, |Vl.D. As such, at all times material hereto, medical provider/patient
relationship existed between CARLOS ALBERTO RODR|GUEZ, lV|.D. and M.A.F.

25. By virtue of the relationship, the Defendant, USA, through, CARLOS
RODR|GUEZ, lVl.D., owed a dutyto P|aintiffs, DAYAlV|l FERNANDEZ and M.A.F. to provide
care and treatment which would comply with the prevailing professional standard of care.

26. Notwithstanding the duty as alleged in paragraph 24 above, the Defendant

USA, through, CARLOS ALBERTO RODR|GUEZ, M.D., committed the following acts or

Case 1:19-Cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 6 of 26

omissions, any of which standing alone would constitute a deviation from the prevailing

professional standard of care and a breach of its duties owed to the P|aintiffs:

a.

Negligently and/or carelessly failed to properly manage the second stage of
labor and to intervene in a timely manner;

Negligently and/or carelessly failed to acknowledge and address
decelerations in fetal monitor strips;

Negligently and/or carelessly failed to appropriately discontinue Pitocin in
light of the circumstances;

Negligently and/or carelessly failed to perform c-section in light of the
circumstances;

Negligently and/or carelessly failed to timely and appropriately treat, evaluate
monitor, manage, diagnose and/or assess Ms. Hemandez and her unborn
baby.

Negligently and/or carelessly failed to timely and appropriately evaluate,
assess, manage, and monitor M.A.F.’s pre-delivery status;

Negligently and/or carelessly failed to timely and appropriately deliver
lVl.A.F.;

Negligently and/or carelessly failed to prevent serious and permanent
damages to lVl.A.F. including but not limited to hypoxic ischemic
encepha|opathy and the many other resulting seque|ae;

Negligently and/or carelessly failed to recognize that the unborn infant was

in fetal distress;

Case 1:19-Cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 7 of 26

j. Negligently and/or carelessly failed to timely and appropriately monitor, treat,
diagnose, evaluate, assess and manage lVls. Hemandez and her unborn
infant in a timely manner before, during, and after the delivery;

k. Negligently and/or carelessly failed to timely and appropriately evaluate,
monitor, diagnose, treat, manage and assess the medical condition of lVls.
Hemandez and that of her infant child, lVl.A.F.;

l. Negligently and/or carelessly failed to recognize that i\/|s. Hernandez was
showing signs and symptoms of fetal distress which required immediate
delivery by Cesarean section;

m. Negligently and/or carelessly failed to perform an immediate Cesarean
section when the fetal monitor strips showed fetal distress;

n. Negligently and/or carelessly failed to recognize that Ms. Hemandez was
showing signs and symptoms of fetal distress which required emergency
delivery;

o. Negligently and/or carelessly failed to appropriately and timely deliver |Vls.
Hernandez’s of her infant child, lVl.A.F.;

p. Negligently and/or carelessly failed to monitor lV|s. Hernandez’s infant child,
M.A.F.’s status in utero;

q. Negligently and/or carelessly failed to appreciate fetal distress which
presented a danger and threat to the welfare of the infant in utero;

r. Negligently and/or carelessly failed to appreciate an obstetrical emergency

of which there was clear evidence of fetal distress;

Case 1:19-Cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 8 of 26

s. Negligently and/or carelessly failed to monitor the status of lVl.A.F. in utero,
from the time that l\/ls. Hernandez was in the labor and delivery suite up until
the baby was actually delivered.

t. Negligently failed to obtain a back up physician to treat lVls. Hemandez and
lVl.A.F. in CARLOS ABLERTO RODR|GUEZ, l\/l.D.’s absence;

u. Negligently caused lVls. Hernandez’s uterus to rupture;

v. Negligently and/or carelessly failed to use appropriately and/or discontinue

cervical ripeners in light of the circumstances

y. Negligently failed to diagnose and treat |\/|s. Hemandez as a “high risk”
pregnancy;
z. Providing medical services to l\/ls. Hemandez and M.A.F. in a wrongful

manner as described in F.S. Sect. 768.1 18(6) and F.S. Sect. 768.118(6)( c).
27. As a direct and proximate result the negligence and Wanton and willful
disregard forthe rights and human safety of the of the Defendant, USA, through CARLOS
ALBERTC RODR|GUEZ, lVl.D., lVl.A.F. sustained extensive hypoxic ischemic
encepha|opathy causing irreversible brain damage, and DAYAlV|l HERNANDEZ suffered
a ruptured uterus. As such, lVl.A.F. and his parents DAYAlV|l HERNANDEZ and lVllGUEL
FERNANDEZ have suffered and claim any and all available damages under Federal and
Florida Law including, but not limited to the following:
A. Damages claimed by lVl.A.F.;
(1) For pain and suffering sustained by the minor in the past;
(2) For loss of capacity for the enjoyment of life sustained by the minor
in the past;
f3) For permanent and total disability sustained by the minor in the past;

_8_ v - l s

Case 1:19-cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 9 of 26

(4) For the loss of the capacity to earn money and/or be gainfully
employed, said loss to be sustained by the minor in the future;
(5) For disfigurement and scarring sustained in the past;
(6) For mental anguish sustained by the minor in the past;
(7) For all economic damages sustained on account of the injury to the
minor including medical expenses incurred in the past;
(8) For all other damages provided for and appropriate pursuant to
Federal and Florida Law as a result of the injuries sustained by the minor.
B. Damages claimed by parent, DAYAM| HERNANDEZ:
(1) Past and future non-economic damages, including but not limited to,
mental pain and suffering;
(2) Past and future loss of filial consortium;
(3) All economic and non-economic damages associated in any way her
ruptured uterus and/or the emergency hysterectomy that resulted in MS.
HERNANDEZ's permanent infertility.
C. Damages claimed by parent, l\/||GUEL FERNANDEZ:
(1) Past and future non-economic damages, including but not limited to,
mental pain and suffering;
(2) Past and future loss of filial consortium.
The P|aintiffs, DAYAlV|l HERNANDEZ , individua||y, and DAYAlV|l HERNANDEZ and
JESS|CA FERNANDEZ, as Co-Personal Representatives of the Estate of lVl.A.F., demand

judgment for the damages listed above against Defendant, USA,

Case 1:19-cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 10 of 26

COUNT ll
VlCAR|OUS LlAB|LlTY CLA|M FOR lVlEDlCAL MALPRACT|CE SURV|VAL ACTlON
UNDER FLOR|DA STATUTES CHAPTER'766
AGA|NST THE UN|TED STATES OF AMER|CA FOR THE LlAB|LlTY OF ClTRUS
HEALTH NETWORK lNC. FOR THE ACTlONS OF CARLOS ALBERTO
RODR|GUEZ M.D.

 

 

The P|aintiffs re-adopt and re-al|ege all allegations above, (paragraphs 1-23) and
further alleges as follows:

28. At all times material hereto, CARLOS ALBERTO RODR|GUEZ, lVl.D., was
a physician duly licensed to practice medicine in the State of Florida and held himself out
to the public at large and to the Plaintiff, DAYAlV|l HERNANDEZ and her unborn son,
P|aintiff, lVl.A.F. as a physician skilled in the practice of medicine and in particular in the
specialty of obstetrics and gynecology.

29. At all times material hereto, CARLOS ALBERTO RODR|GUEZ, M.D., was
employed by ClTRUS HEALTH NETWORK, lNC. and was treating the Plaintiffs, DAYAlV|l
HERNANDEZ and M.A.F, within the course and scope of his employment with ClTRUS
HEALTH NETWORK, lNC.

30. By virtue of the relationship, the Defendant USA, through, ClTRUS
HEALTH NETWORK, lNC. and CARLOS ALBERTO RODRlGUEZ, lVl.D., owed a duty
to Plaintiffs, to provide care and treatment which would comply with the prevailing
professional standard of care.

31. Notwithstanding the duty as alleged in paragraph 30 above, the
Defendant USA, through, ClTRUS HEALTH NETWORK, lNC. and CARLOS ALBERTO
RODR|GUEZ, lVl.D., committed the following acts or omissions, any of which standing
alone would constitute a deviation from the prevailing professional standard of care and

a breach of its duties owed to the P|aintiffs:

_10_

Case 1:19-cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 11 of 26

32. On January 24, 2017, the Defendant USA, through, ClTRUS HEALTH
7 NETWORK, lNC. and CARLOS ALBERTO RODR|GUEZ;-lt/l.Dt, committed the following
acts or omissions of negligence, any of which standing alone would constitute a deviation

from the prevailing professional standard of care and a breach of its duties owed to the

P|aintiffs:

a. Negligently and/or carelessly failed to properly manage the second stage of
labor and to intervene in a timely manner;

b. Negligently and/or carelessly failed to acknowledge and address
decelerations in fetal monitor strips;

c. Negligently and/or carelessly failed to appropriately discontinue Pitocin in
light of the circumstances;

d. Negligently and/or carelessly failed to perform c-seotion in light of the
circumstances;

e. Negligently and/orcarelessly failed to timely and appropriatelytreat, evaluate
monitor, manage, diagnose and/or assess lVls. Hemandez and her unborn
baby.

f. Negligently and/or carelessly failed to timely and appropriately evaluate,
assess, manage, and monitor M.A.F.’s pre-delivery status;

g. Negligently and/orcarelesslyfailed to timely and appropriately deliver lVl.A.F.;

h. Negligently and/or carelessly failed to prevent serious and permanent

damages to lVl.A.F. including but not limited to hypoxic ischemic
encepha|opathy and the many other resulting sequelae;
i. Negligently and/or carelessly failed to recognize that the unborn infant was

in fetal distress;

-11-

Case 1:19-Cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 12 of 26

j.

Negligently and/or carelessly failed to timely and appropriately monitor, treat,
diagnose, evaluate assess and manage lVls. Hemandez and her unborn
infant in a timely manner before, during, and after the delivery;

Negligently and/or carelessly failed to timely and appropriately evaluate,
monitor, diagnose, treat, manage and assess the medical condition of Ms.
Hemandez and that of her infant child, lVl.A.F.;

Negligently and/or carelessly failed to recognize that Ms. Hemandez was
showing signs and symptoms of fetal distress which required immediate
delivery by Cesarean section;

Negligently and/or carelessly failed to perform an immediate Cesarean
section when the fetal monitor strips showed fetal distress;

Negligently and/or carelessly failed to recognize that lVls. Hemandez was
showing signs and symptoms of fetal distress which required emergency
delivery;

Negligently and/or carelessly failed to appropriately and timely deliver Ms.
Hernandez’s of her infant child, lVl.A.F.;

Negligently and/or carelessly failed to monitor Ms. Hernandez’s infant child,
|V|.A.F.’s status in utero;

Negligently and/or carelessly failed to appreciate fetal distress which
presented a danger and threat to the welfare of the infant in utero;
Negligently and/or carelessly failed to appreciate an obstetrical emergency

of which there was clear evidence of fetal distress;

_12-

Case 1:19-Cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 13 of 26

s. Negligently and/or carelessly failed to monitor the status of lVl.A.F. in utero,
from the time that l\/ls. Hemandez Was in the labor and delivery suite up until
the baby was actually delivered.

t. Negligently failed to obtain a back up physician to treat Ms. Hemandez and
lVl.A.F. in CARLOS ALBERTO RODR|GUEZ, lVl.D.’s absence;

u. Negligently caused Ms. Hernandez’s uterus to rupture;

v. Negligently and/or carelessly failed to use appropriately and/or discontinue

cervical ripeners in light of the circumstances

y. Negligently failed to diagnose and treat l\/ls. Hemandez as a “high risk”
pregnancy;
z. Providing medical services to Ms. Hemandez and M.A.F. in a wrongful

manner as described in F.S. Sect. 768.1 18(6) and F.S. Sect. 768.118(6)(0).
33. As a direct and proximate result the negligence and wanton and willful
disregard for the rights and human safety of the of Defendant USA, through, ClTRUS
HEALTH NETWORK, lNC. and CARLOS ALBERTO RODR|GUEZ, l\/l.D., lVl.A.F. sustained
extensive hypoxic ischemic encepha|opathy causing irreversible brain damage and
DAYAM| HERNANDEZ suffered a ruptured uterus. As such, lVl.A.F. and his parents
DAYAlV|l HERNANDEZ and lVl|GUEL FERNANDEZ have suffered and claim any and all
available damages under Federal and Florida Law includingl but not limited to the
following:
A. Damages claimed by lVl.A.F.;
(1) For past pain and suffering sustained by the minor the;
(2) For past loss of capacity for the enjoyment of life sustained by the

minor in the past;

_13_

Case 1:19-Cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 14 of 26

(3) For permanent and total disability sustained by the minor in the past;
(4) For the loss of the capacity to earn money and/or be gainfully`
employed, said loss to be sustained by the minor in the future;
(5) For disfigurement and scarring sustained in the past;
(6) For mental anguish sustained by the minor in the past;
(7) For all economic damages sustained on account of the injury to the
minor including medical expenses obtained in the past, and
(8) For all other damages provided for and appropriate pursuant to
Federal and Florida Law as a result of the injuries sustained by the minor.
B. Damages claimed by parent, DAYAlV|l HERNANDEZ:
(1) Past and future non-economic damages, including but not limited to,
mental pain and suffering;
(2) Past and future loss of H|ia| consortium.
(3) All economic and non-economic damages associated in any way her
ruptured uterus and/or the emergency hysterectomy that resulted in lV|s.
Hernandez’s permanent infertility.
C. Damages claimed by parent, l\/llGUEL FERNANDEZ:
(1) Past and future non-economic damages, including but not limited to,
mental pain and suffering;
(2) Past and future loss of tilial consortium.
WHEREFORE, P|aintiffs, DAYAlV|l HERNANDEZ, individually, and l\/|lGUEL
FERNANDEZ, individually, and as parents and natural guardians of lVl.A.F., a minor,

demand judgment for the damages listed above against Defendant, USA,

_14_

Case 1:19-cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 15 of 26

34. Defendant, USA through ClTRUS HEALTH NETWORK, lNC., and, CARLOS
ALBERTO RODR|GUEZ, l\/l.D. had and undertook the duty to provide the P|aintiff medical
care and services in accordance with that level of care which is recognized as acceptable
and appropriate by reasonably prudent similar health care providers.

35. By the virtue of the` physician/patient relationship identified and alleged
above, Defendant, USA through ClTRUS HEALTH NETWORK, lNC., through CARLOS
ALBERTO RODR|GUEZ, M.D., owed a duty to P|aintiffs to provide them with medical care
and treatment which would meet or exceed the prevailing professional standard of care.

36. At all times material, Defendant, USA through CARLOS ALBERTO
RODR|GUEZ, M.D., provided care and treatment to P|aintiff, and he was acting in the
course and scope of his employment for Defendant USA and ClTRUS HEALTH
NETWORK, lNC. As such, Defendant, USA is responsible for Defendant, CARLOS
ALBERTO RODR|GUEZ, lVl.D.’s negligent acts and /or omissions pursuant to Doctrine of
Respondeat Superior.

WHEREFORE, The P|aintiffs, DAYAlV|l HERNANDEZ, individually, and DAYAlV|l
HERNANDEZ and JESS|CA FERNANDEZ, as Co-Personal Representatives of the Estate
of lVl.A.F., demand judgment for damages listed in paragraph 30 against the Defendant,
USA.

COUNT lll
MED|CAL NEGL|GENCE F.T.C.A. WRONGFUL DEATH AGA|NST CLA|M
AGA|NST

THE UN|TED STATES OF AMER|CA
FOR THE ACTlONS OF CARLOS ALBERTO RODR|GUEZ M.D.

 

The P|aintiffs reallege and reaver paragraphs 1-23 as if specifically set forth

herein.

37. At all times material, P|aintiffs, DAYAlV|l FERNANDEZ and M.A.F. Were
c ..1 5_

Case 1:19-cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 16 of 26

patients of Defendant USA, through, CARLOS ALBERTO RODR|GUEZ, M.D., and at that
time he was provided medical healthcare and treatment by CARLOS ABLERTO
RODR|GUEZ, M.D. As such, at all times material hereto, medical provider/patient
relationship existed between CARLOS ALBERTO RODR|GUEZ, M.D. and M.A.F.

38. By virtue of the relationship, the Defendant, USA, through, CARLOS
RODR|GUEZ, M.D., owed a dutyto P|aintiffs, DAYAlV|l FERNANDEZ and lVl.A.F. to provide
care and treatment which would comply with the prevailing professional standard of care.

39. Notwithstanding the duty as alleged in paragraph 24 above, the
Defendant USA, through, CARLOS ALBERTO RODR|GUEZ, lVl.D., committed the
following acts or omissions, any of which standing alone would constitute a deviation from
the prevailing professional standard of care and a breach of its duties owed to the
P|aintiffs, DAYAl\/l| FERNANDEZ and M.A.F. :

a. Negligently and/or carelessly failed to properly manage the second

stage of labor and to intervene in a timely manner;

b. Negligently and/or carelessly failed to acknowledge and address

decelerations in fetal monitor strips;

c. Negligently and/or carelessly failed to appropriately discontinue

Pitocin in light of the circumstances;

d. Negligently and/or carelessly failed to perform c-section in light of the
circumstances;
e. Negligently and/or carelessly failed to timely and appropriately treat,

evaluate monitor, manage, diagnose and/or assess Ms. Hemandez
and her unborn baby.

f. Negligently and/or carelessly failed to timely and appropriately

4 -16-

Case 1:19-cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 17 of 26

evaluate, assess, manage, and monitor M.A.F.’s pre-delivery status;

g. , Negligently and/or carelessly failed to timely and appropriately deliver
lVl.A.F.;
h. Negligently and/or carelessly failed to prevent serious and permanent

damages to lVl.A.F. including but not limited to hypoxic ischemic
encepha|opathy and the many other resulting sequelae;

i. Negligently and/or carelessly failed to recognize that the unborn infant
was in fetal distress;

j. Negligently and/or carelessly failed to timely and appropriately

` monitor, treat, diagnose, evaluate, assess and manage Ms.
Hemandez and her unborn infant in a timely manner before, during,
and after the delivery;

k. Negligently and/or carelessly failed to timely and appropriately
evaluate, monitor, diagnose, treat, manage and assess the medical
condition of l\/ls. Hemandez and that of her infant child, lVl.A.F.;

|. Negligently and/or carelessly failed to recognize that Ms. Hemandez
was showing signs and symptoms of fetal distress which required
immediate delivery by Cesarean section;

m. Negligently and/or carelessly failed to perform an immediate
Cesarean section when the fetal monitor strips showed fetal distress;

n. Negligently and/or carelessly failed to recognize that l\/ls. Hemandez
was showing signs and symptoms of fetal distress which required
emergency delivery;

o. Negligently and/or carelessly failed to appropriately and timely deliver

_17_

Case 1:19-cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 18 of 26

l\/|s. Hernandez’s of her infant child, lVl.A.VF.;

p. Negligently and/or carelessly failed to monitor l\/|s. Hernandez’s infant
child, lVl.A.F.'s status in utero;

q. Negligently and/or carelessly failed to appreciate fetal distress which
presented a danger and threat to the welfare of the infant in utero;

r. Negligently and/or carelessly failed to appreciate an obstetrical
emergency of which there was clear evidence of fetal distress;

s. Negligently and/or carelessly failed to monitor the status of lVl.A.F. in
utero, from the time that |Vls. Hemandez was in the labor and delivery
suite up until the baby was actually delivered.

t. Negligently failed to obtain a back up physician to treat l\/ls.

Hemandez and M.A.F. in CARLOS ABLERTO RODR|GUEZ, lVl.D.’s

absence;
u. Negligently caused lVls. Hernandez’s uterus to rupture;
v. Negligently and/or carelessly failed to use appropriately and/or

discontinue cervical ripeners in light of the circumstances
y. Negligently failed to diagnose and treat Ms. Hemandez as a “high
risk” pregnancy;
z. Providing medical services to l\/ls. Hemandez and lVl.A.F. in a
wrongful manner as described in F.S. Sect. 768.1 18(6) and F.S. Sect.
768.118(6) ( c).
40. As a direct and proximate result the negligence and wanton and willful
disregard for the rights and human safety of the of the Defendant, USA, through CARLOS

ALBERTO RODR|GUEZ, lVl.D., M.A.F. sustained extensive hypoxic ischemic

_18_

Case 1:19-cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 19 of 26

encepha|opathy causing irreversible brain damage, and death and as such, his parents
‘DAYAM| HERNANDEZ and iquuEL FERNANDEZ have end Wiii continue to experienee
mental and emotional pain and suffering for the rest of their lives and claim any and all
available damages under Florida Law and under Florida’s Wrongful Death Statute.
WHEREFORE, DAYAlV|l HERNANDEZ, individually, and DAYAlV|l

HERNANDEZ and JESSICA FERNANDEZ, as Co-Personal Representatives of the Estate
of lVl.A.F., demand judgment for all damages available under Florida Law and Florida’s
Wrongful Death Statute including but not limited the damages listed below against
Defendant, USA:

i. For all compensatory damages sustained by the parents, DAYAM|

HERNANDEZ and lVllGUEL FERNANDEZ, as a result of the acts or omissions by

Defendant, USA;

ii. For all compensatory damages sustained by the ESTATE OF lVl.A.F. as a
result of the acts or omissions by Defendant, USA;

iii. For post judgment interest to accrue, subsequent to the entry of any
judgment against Defendant, USA;

iv. For all costs incurred in the prosecution of this cause;

v. For attorneys fees, in the event and only in the event that P|aintiff becomes
entitled to such fees by operation of any proposal for settlement to be propounded
herein after; and

vi. For any further order or decree of the Court, necessary to effectuate any
judgment of the Court, or which the Court deems appropriate and just.

vii. Any and all damages available to the parents, DAYAlV|l HERNANDEZ and
lV|lGUEL FERNANDEZ and the Estate under Florida’s Wrongful Death Act.

41. Additionally as the result of the aforementioned negligence by Defendant,
USA, through CARLOS ALBERTO RODR|GUEZ, lVl.D., DAYAlV|l HERNANDEZ suffered

a ruptured uterus resulting in the loss of her reproductive organs and causing herto suffer

_19_

Case 1:19-cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 20 of 26

permanent and irreversible infertility.

"’~` v A. Damages claimed by DAYAlV|l HERNANDEZ due to loss of `uterus and
hysterectomy:
(1) For pain and suffering sustained in the past and in the future;

(2)

(3)

(7)

(3)

For loss of capacity for the enjoyment of life sustained by DAYAl\/ll
HERNANDEZ in the past and in the future;

For permanent and disability sustained by DAYAM| HERNANDEZ in the past
and in future;

Forthe loss of the capacity to earn money and/or be gainfully employedl said
loss to be sustained by DAYAlV|l HERNANDEZ in the future;

For disfigurement and scarring sustained in the past and to be sustained in
the future; '

For mental anguish sustained by DAYAM| HERNANDEZ in the past and to
be sustained in the future;

For all economic damages sustained on account of her injury including
medical expenses obtained in the past, medical expense to be obtained in
the future, as well as supportive, pa|liative, rehabilitative, nursing care and
treatment to be sustained by the minor for the remainder of his life; and

For all other damages provided for and appropriate pursuant to Federal and
Florida Law as a result of the injuries sustained by the minor.

C_OLJM

VlCAR|OUS LlAB|LlTY CLAIM FOR MED|CAL MALPRACT|CE SURV|VAL ACTlON UNDER

FLOR|DA STATUTES CHAPTER 766

AGA|NST THE UN|TED STATES OF AMER|CA FOR THE LlAB|LlTY OF ClTRUS HEALTH
NETWORK, lNC. FOR THE ACTlONS OF CARLOS ALBERTO RODR|GUEZ, M.D.

The P|aintiffs re-adopt and re-allege all allegations above, (paragraphs 1-23) and

further alleges as follows:

42.

At all times material hereto, CARLOS ALBERTO RODR|GUEZ, M.D., was

a physician duly licensed to practice medicine in the State of Florida and held himself out

_20_

Case 1:19-cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 21 of 26

to the public at large and to the P|aintiff, DAYAlV|l HERNANDEZ and her unborn son,
P|aintiff, lVl.A.F. as a physician skilled in the practice of medicine and in particular in the
' specialty of obstetrics and gynecology.

43. At all times material hereto, CARLOS ALBERTO RODR|GUEZ, M.D., was
employed by ClTRUS HEALTH NETWORK, lNC. and was treating the P|aintiffs, DAYAlV|l
HERNANDEZ and l\/l.A.F, within the course and scope of his employment With ClTRUS
HEALTH NETWORK, lNC.

44. By virtue of the relationship, the Defendant USA, through, ClTRUS
HEALTH NETWORK, lNC. and CARLOS ALBERTO RODR|GUEZ, lVl.D., owed a duty
to P|aintiffs, to provide care and treatment which would comply with the prevailing
professional standard of care.

45. Notwithstanding the duty as alleged in paragraph 42 above, the
Defendant USA, through, ClTRUS HEALTH NETWORK, lNC. and CARLOS ALBERTO
RODR|GUEZ, lVl.D., committed the following acts or omissions, any of which standing
alone would constitute a deviation from the prevailing professional standard of care and
a breach of its duties owed to the P|aintiffs

46. On January 24, 2017, the Defendant USA, through, ClTRUS HEALTH
NETWORK, lNC. and CARLOS ALBERTO RODR|GUEZ, lVl.D., committed the following
acts or omissions of negligence, any of which standing alone would constitute a deviation
from the prevailing professional standard of care and a breach of its duties owed to the
P|aintiffs, DAYAM| HERNANDEZ and lVl.A.F. :

a. Negligently and/or carelessly failed to properly manage the second stage of labor
and to intervene in a timely manner;

b. Negligently and/or carelessly failed to acknowledge and address decelerations in

_21_

Case 1:19-cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 22 of 26

fetal monitor strips; _ . w . . . »,-.
c. Negligently and/or carelessly failed to appropriately discontinue Pitocin in light of

the circumstances;

d. Negligently and/or carelessly failed to perform c-section in light of the
circumstances;
e. Negligently and/or carelessly failed to timely and appropriately treat, evaluate

monitor, manage, diagnose and/or assess l\/ls. Hemandez and her unborn baby.

f. Negligently and/or carelessly failed to timely and appropriately evaluate, assess,
manage, and monitor M.A.F.’s pre-delivery status;

g. Negligently and/or carelessly failed to timely and appropriately deliver lVl.A.F.;

h. Negligently and/or carelessly failed to prevent serious and permanent damages to
M.A.F. including but not limited to hypoxic ischemic encepha|opathy and the many
other resulting sequelae;

i. Negligently and/or carelessly failed to recognize that the unborn infant was in fetal
distress;

j. Negligently and/or carelessly failed to timely and appropriately monitor, treat,
diagnose, evaluate, assess and manage |Vls. Hemandez and her unborn infant in
a timely manner before, during, and after the delivery;

k. Negligently and/or carelessly failed to timely and appropriately evaluate, monitor,
diagnose, treat, manage and assess the medical condition of l\/ls. Hemandez and
that of her infant child, lVl.A.F.;

l. Negligently and/or carelessly failed to recognize that i\/ls. Hemandez was showing
signs and symptoms of fetal distress which required immediate delivery by

Cesarean section;

_22_

Case 1:19-cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 23 of 26

m. Negligently and/or carelessly failed to perform an immediate Cesarean section
when the fetal monitor strips showed fetal distress;

n. Negligently and/or carelessly failed to recognize that Ms. Hemandez Was showing
signs and symptoms of fetal distress which required emergency delivery;

o. Negligently and/or carelessly failed to appropriately and timely deliver Ms.
Hernandez’s of her infant child, lVl.A.F.;

p. Negligently and/orcarelesslyfailed to monitor Ms. Hernandez’s infant child, M.A.F.’s
status in utero;

q. Negligently and/or carelessly failed to appreciate fetal distress which presented a
danger and threat to the welfare of the infant in utero;

r. Negligently and/or carelessly failed to appreciate an obstetrical emergency of which
there was clear evidence of fetal distress;

s. Negligently and/or carelessly failed to monitorthe status of M.A.F. in utero, from the
time that Ms. Hemandez was in the labor and delivery suite up until the baby was
actually delivered.

t. Negligently failed to obtain a back up physician to treat Ms. Hemandez and M.A.F.
in CARLOS ALBERTO RODR|GUEZ, M.D.’s absence;

u. Negligently caused Ms. Hernandez’s uterus to rupture;

v. Negligently and/or carelessly failed to use appropriately and/or discontinue cervical
ripeners in light of the circumstances

y. Negligently failed to diagnose and treat lVls. Hemandez as a “high risk” pregnancy;

z. Providing medical services to l\/ls. Hemandez and lVl.A.F. in a wrongful manner as
described in F.S. Sect. 768.118(6) and F.S. Sect. 768.118(6) ( c).

47. As a direct and proximate result the negligence and wanton and Willful

_23_

Case 1:19-cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 24 of 26

disregard for the rights and human safety of the of Defendant USA, through, ClTRUS
HEALTH NETWORK, lNC. and CARLOS ALBERTO RODR|GUEZ, l\/|.D., lVl.A.F. sustained
extensive hypoxic ischemic encepha|opathy causing irreversible brain damage and death
and as such, his parents DAYAMl HERNANDEZ and M|GUEL FERNANDEZ have and will
continue to experience mental and emotional pain and suffering for the rest of their lives
and claim any and all available damages under Florida Law and under Florida’s Wrongful
Death Statute.

WHEREFORE, DAYAlV|l HERNANDEZ, individually, and DAYAMl
HERNANDEZ and JESS|CA FERNANDEZ, as Co-Personal Representatives of the Estate
of M.A.F., demand judgment for all damages available under Florida Law and Florida’s
Wrongful Death Statute including but not limited the damages listed below against
Defendant, USA: l

i. For all compensatory damages sustained by the parents, DAYAMl
HERNANDEZ and l\/llGUEL FERNANDEZ, as a result of the acts or omissions by
Defendant, USA;

ii. For all compensatory damages sustained by the ESTATE OF M.A.F. as a
result of the acts or omissions by Defendant, USA;

iii. For post judgment interest to accrue, subsequent to the entry of any
judgment against Defendant, USA;

iv. For all costs incurred in the prosecution of this cause;
v. For attorneys fees, in the event and only in the event that P|aintiff becomes
entitled to such fees by operation of any proposal for settlement to be propounded

herein after; and

vi. For any further order or decree of the Court, necessary to effectuate any
judgment of the Court, or which the Court deems appropriate and just.

vii. Any and all damages available to the parents, DAYAMl HERNANDEZ and
M|GUEL FERNANDEZ and the Estate under Florida’s Wrongful Death Act.

48. Additionally as the result of the aforementioned negligence by Defendant,

_24_

Case 1:19-cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 25 of 26

USA,, through, ClTRUS HEALTH NETWORK, lNC. and CARLOS ALBERTO
RODR|GUEZ, l\/|.D., DAYAl\/ll HERNANDEZ suffered a ruptured uterus resulting in the lgss
of her reproductive organs and causing her to suffer permanent and irreversible infertility.
A. Damages claimed by DAYAlV|l HERNANDEZ due to loss of uterus and
hysterectomy:
(1) For pain and suffering sustained in the past and in the future;

(2) For loss of capacity for the enjoyment of life sustained by DAYAlV|l
HERNANDEZ in the past and in the future;

(3) For permanent and disability sustained by DAYAMl HERNANDEZ in the past
and in future;

(4) Forthe loss of the capacity to earn money and/or be gainfully employed, said
loss to be sustained by DAYAlV|l HERNANDEZ in the future;

(5) For disfigurement and scarring sustained in the past and to be sustained in
the future;

(6) For mental anguish sustained by DAYAMl HERNANDEZ in the past and to
be sustained in the future;

(7) For all economic damages sustained on account of her injury including
medical expenses obtained in the past, medical expense to be obtained in
the future, as well as supportive, palliative, rehabilitative, nursing care and
treatment to be sustained by the minor for the remainder of his life; and

(8) For all other damages provided for and appropriate pursuant to Federal and
Florida Law as a result of the injuries sustained by the minor

_25-

Case 1:19-cv-20139-UU Document 1 Entered on FLSD Docket 01/10/2019 Page 26 of 26

ii

oATEDtnie10‘“deyofJenuery2019. " ., ~ ` . 2

lVlALLARD & SHARP, P.A.
Attorney for P|aintiffs

7700 N. Kendall Drive, Suite 303
l\/liami, FL 33156

Tel: (305) 461-4800

Fax: (305) 397-2557

Email: bo@ms|awcenter.com
Secondary: sally@ms|awcenter.com

BY: /s/ Richard B. Sharp

 

RlCHARD B. SHARP
Fla. Bar No.: 0269890

-36-.

